Case 1:18-cv-00288-ACK-RT Document 94 Filed 03/02/21 Page 1 of 62   PageID #: 2781



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF HAWAI`I
  ___________________________________
                                      )
  STEVEN W. CROWE,                    )
                                      )
                 Plaintiff,           )
                                      )
       v.                             ) Civ. No. 18-00288 ACK-RT
                                      )
  JOHN E. WHITLEY, Acting Secretary )
  of the Army, Department of          )
  the Army,                           )
                                      )
                 Defendant.           )
  ___________________________________)

     ORDER GRANTING THE ARMY’S MOTION TO DISMISS (ECF. NO. 55) AND
      AFFIRMING THE AGENCY’S DECISION UPHELD BY THE MERIT SYSTEMS
                            PROTECTION BOARD

              Plaintiff Steven Crowe is a former police officer who

  worked at Tripler Army Medical Center at Fort Shafter, Hawaii.

  He was removed from federal employment in 2017 after documented

  misconduct issues.      In this lawsuit, Plaintiff seeks review of

  the MSPB decision affirming his removal and brings claims

  against Acting Secretary John E. Whitley in his official

  capacity as the Acting Secretary of the Army (the “Army” or the

  “Agency”) for discrimination based on Plaintiff’s race, sex, and

  sexual orientation.

              Two matters are before the Court:        (1) the Army’s

  Motion to Dismiss or in the Alternative for Summary Judgment

  (the “Motion”), ECF No. 55, on the discrimination claims, and

  (2) Plaintiff’s petition for review of the Merit Systems


                                        1
Case 1:18-cv-00288-ACK-RT Document 94 Filed 03/02/21 Page 2 of 62   PageID #: 2782



  Protection Board’s (“MSPB” or “Board”) final order on the non-

  discrimination claims.       For the reasons discussed below, the

  Army’s Motion is GRANTED and the Agency decision as upheld by

  the MSPB is AFFIRMED.



                                  BACKGROUND

              This “mixed case” presents two sets of claims:

  appealable non-discrimination claims brought under Section 7703

  of the Civil Service Reform Act of 1978 (the “CSRA”), U.S.C. §

  1101, et seq., coupled with related discrimination and

  retaliation claims brought under Title VII of the Civil Rights

  Act of 1964 (“Title VII”), as amended, 42 U.S.C. § 2000e, et

  seq.

  I.     Factual Background

              The following facts related to Plaintiff’s removal and

  allegations of discrimination are principally drawn from the

  Complaint, ECF No. 1; evidentiary exhibits attached to the

  parties’ briefs and concise statements of fact (“CSF”), ECF Nos.

  55-56 & 85-86; and the administrative record (“AR”), including

  the decision of the administrative law judge (“ALJ”), ECF Nos.

  31-32.

           a. Job Background

              Until his removal in 2017, Plaintiff was employed as a

  GS-5 police officer in in the Office of the Provost Marshal at

                                        2
Case 1:18-cv-00288-ACK-RT Document 94 Filed 03/02/21 Page 3 of 62   PageID #: 2783



  Tripler.    Compl. ¶ 6; Army CSF, ECF No. 56, ¶ 1; Pl. CSF, ECF

  No. 86, ¶ 1.     His first-level supervisor was Supervisory Police

  Officer Michael Ballesteros, and his second-level supervisor was

  Deputy Chief Provost Marshal (“DPM”) James Ingebredtsen.            Compl.

  ¶ 17; Army CSF ¶ 2; Pl. CSF ¶ 2.

           b. February 2016 Incident with Officer Kevin Oda

              About one year before Plaintiff was removed from his

  position at Tripler, he complained internally about an

  interaction he had with Officer Kevin Oda.         ECF No. 56-2 at

  27:11-27:23; id. at ex. 2.       According to Plaintiff, on February

  22, 2016, Officer Oda called Plaintiff a “fag” when introducing

  him to a new officer.      Compl. ¶ 13; Army CSF ¶ 15; Pl. CSF ¶ 15;

  ECF No. 56-2 at ex. 1.      Plaintiff reported the incident to his

  chain of command the next day.        ECF No. 56-2 at ex. 1.      Less

  than 30 minutes after Plaintiff reported the incident,

  Plaintiff’s supervisor Officer Ballesteros directed an

  investigation and corrective action, and a memorandum of

  counseling was issued on February 24.         ECF No. 56-2 at ex. 2;

  see also Army CSF ¶ 16; Pl. CSF ¶ 16.         That same day, Officer

  Oda sent Plaintiff an email apologizing, ECF No. 56-7 at ex. 2,

  and Officer Ballesteros testified that he held a meeting with

  Plaintiff and Officer Oda at which Plaintiff and Officer Oda

  shook hands and Plaintiff stated that he did not want to pursue



                                        3
Case 1:18-cv-00288-ACK-RT Document 94 Filed 03/02/21 Page 4 of 62   PageID #: 2784



  the matter any further, ECF No. 56-2 at 31:8-32:1; id. at ex.

  3.1/

           c. Investigation into Plaintiff’s Misconduct

              A few months later, Plaintiff’s first-level supervisor

  Officer Ballesteros became aware of an email sent by Mr. James

  Sewell on April 9, 2016, in which Mr. Sewell claimed that

  Plaintiff had approached him in the Tripler Emergency Department

  (“ED”) and confronted him about some sort of relationship

  conflict involving Plaintiff, Mr. Sewell, and Ms. Anela Garcia,

  a medical assistant in the Tripler ED.          ECF No. 56-3 at ex. 1;

  id. at 23:6-23:9; ECF No. 56-4 at 260:9-18; see also Army CSF ¶

  2; Pl. CSF ¶ 2.     In the email, Mr. Sewell accused Plaintiff of

  “spreading lies” and cultivating conflict amongst staff; for

  example, telling employees that Mr. Sewell and Ms. Garcia were

  in a relationship.      ECF No. 56-3 at ex. 1.      The email also

  suggested that Mr. Sewell felt “unsafe” because Plaintiff

  carries a gun while on duty.        Id.; see also ECF No. 56-5 at ex.

  1.

              The allegations in this email led to Plaintiff

  becoming the subject of an investigation.          ECF No. 56-4 at



        1/ At the hearing, Plaintiff’s counsel denied that Plaintiff ever
  received any apology from Officer Oda and denied that any meeting was held
  where the two shook hands. There is ample evidence in the record that says
  otherwise, including statements from Plaintiff himself. ECF No. 56-2 at exs.
  2-3; see also ECF No. 56-7 at ex. 2 (EEO complaint in which Plaintiff states,
  “I received an apology email from Officer Oda”).

                                        4
Case 1:18-cv-00288-ACK-RT Document 94 Filed 03/02/21 Page 5 of 62    PageID #: 2785



  261:2-17.     After consulting with DPM Ingebredtsen and Provost

  Marshal Kevin Guerrero, Officer Ballesteros assigned Officer Oda

  to lead the investigation.       Id. at 261:18-262:9.      According to

  Officer Ballesteros, Officer Oda was the first person he

  encountered and was available to handle the investigation at

  that time.    Id. at 262:4-21.

              The investigation revealed additional interpersonal

  conflict between Plaintiff, Ms. Garcia, and Mr. Sewell.              See ECF

  No. 56-5.    Specifically, Ms. Garcia testified under oath that

  she and Plaintiff had engaged in sexual relations at Tripler in

  a police training room while Plaintiff was on duty and in

  uniform, around three to four times per week for about six

  months.    ECF No. 56-5 at ex. 6.         In her testimony, Ms. Garcia

  also testified as to the details of the training room.              Id.   Ms.

  Garcia then recanted her testimony, ECF No. 56-2 at ex. 9,2/ but

  later reversed course again, saying she had recanted under

  pressure from one of Plaintiff’s coworkers, Officer Justin

  Brower, ECF No. 56-6 at 147:1-14, 147:25-148:8.

              For his part, Plaintiff has denied ever having sexual

  relations in the police training room while on duty.              He admits

  to having had a sexual relationship with Ms. Garcia but insists




        2/ Garcia stated, “I recant. I felt pressure and going through
  stressors in my life obligated to make false statements.” ECF No. 56-2 at
  ex. 9.

                                        5
Case 1:18-cv-00288-ACK-RT Document 94 Filed 03/02/21 Page 6 of 62   PageID #: 2786



  her story about inappropriate behavior while on the job is

  entirely fabricated.

              Other alleged misconduct was revealed through Officer

  Oda’s investigation as well.       Witnesses testified that they had

  observed Plaintiff chatting with Department of Veterans Affairs

  (“VA”) personnel in the VA’s ambulatory care clinic (“ACC”) for

  hours at a time, that Plaintiff had shown coworkers photos of

  women he was having sex with, and that Plaintiff and Ms. Garcia

  were having sexual relations on the tenth floor at Tripler.             ECF

  No. 56-5 at ex. 5.      Other witnesses corroborated the testimony

  that Plaintiff would stay at the ACC talking with VA employees

  for hours at a time, and testified that Plaintiff was gossiping

  about his and his coworkers’ purported sexual relationships.

  Id. at ex. 4.
  ---

              On May 12, 2016, Plaintiff’s supervisor Officer

  Ballesteros removed Plaintiff’s police powers and placed him on

  temporary detail for 30 days pending an investigation

  surrounding the alleged misconduct.        Army CSF ¶ 7; Pl. CSF ¶ 7.

  The administrative detail was then extended indefinitely while

  the investigation was ongoing.        ECF No. 56-2 at ex. 15.      While

  Officer Oda began the investigation, it was largely directed by

  Officer Ballesteros, and DPM Ingebredtsen conducted an

  independent review of the investigation and its findings.            ECF

  No. 56-4 at 311:11-313:17; ECF No. 56-5 at 57:9-19.

                                        6
Case 1:18-cv-00288-ACK-RT Document 94 Filed 03/02/21 Page 7 of 62   PageID #: 2787



           d. Plaintiff’s Removal

              On November 4, 2016, six months after being placed on

  temporary detail, Officer Ballesteros issued a Notice of

  Proposed Removal (“NOPR”) based on one charge and five

  specifications.     AR 740-43; ECF No. 56-2 at ex. 10; ECF No. 86-

  7.    DPM Ingebredtsen (the deciding official) ultimately issued a

  Notice Decision on a Proposed Removal on February 14, 2017,

  which terminated Plaintiff’s employment effective March 4.             AR

  744-48; ECF No. 56-9.

  II.   Procedural History

           a. EEO Complaint

              On August 15, 2016, after the investigation had begun

  but before the NOPR was issued, Plaintiff filed a formal equal

  employment opportunity (“EEO”) complaint alleging a hostile work

  environment stemming from discrimination based on his race and

  sexual orientation.      ECF No. 56-7 at ex. 2.      Plaintiff cited the

  interaction with Officer Oda, and alleged that “since that day”

  Plaintiff had been discriminated against and punished without

  cause.    See id.   The complaint alleged that Officer Oda was

  assigned to conduct the investigation into Plaintiff’s

  misconduct despite the previous informal complaint Plaintiff had

  made about him.     See id.    The EEO complaint asserted

  discrimination based on Plaintiff’s “perceived” sexual

  orientation, but it stated, “I’m not gay” and pointed instead to

                                        7
Case 1:18-cv-00288-ACK-RT Document 94 Filed 03/02/21 Page 8 of 62   PageID #: 2788



  Plaintiff’s Facebook page, which Plaintiff indicated showed that

  many of his family members were openly gay.          Id.

              On November 5, 2016, the day after the NOPR was

  issued, Plaintiff amended his EEO complaint to assert that the

  previously-alleged discrimination had culminated in a shoddy

  investigation against Plaintiff and ultimately in his proposed

  removal.    ECF No. 56-7 at ex. 4.        Then, after the Notice of

  Removal was issued, Plaintiff again amended his EEO complaint to

  include the Army’s removal action.         AR 614-17, 622-704.

           b. MSPB Appeal

              On March 29, 2017, Plaintiff filed a mixed-case appeal

  with the MSPB challenging his removal and alleging unlawful

  discrimination and “disparate” treatment based on his sexual

  orientation.     AR 6-13; ECF No. 56-7 at ex. 5; see also Army CSF

  ¶ 22; Pl. CSF ¶ 22.       Two months later, the ALJ for the MSPB

  dismissed Plaintiff’s appeal without prejudice.            AR 713-23.   She

  found that Plaintiff’s amendments to his EEO complaint showed

  that he had elected to pursue his removal claims as a mixed-case

  EEO complaint, meaning the appeal to the MSPB was premature.

  See AR 713-23; see also AR 598-600, 608-17.

              After there was no timely decision on his EEO

  complaint, Plaintiff ultimately refiled his appeal before the

  MSPB on December 6, 2017.       AR 731-50.     The only discrimination-



                                        8
Case 1:18-cv-00288-ACK-RT Document 94 Filed 03/02/21 Page 9 of 62   PageID #: 2789



  related defense he raised before the MSPB was discrimination

  based on sexual orientation.       AR 770.

              In a written decision issued on May 24, 2018, the ALJ

  upheld Plaintiff’s removal, finding that the Army (1) proved

  four of the five specifications to the charge of conduct

  unbecoming of a police officer and (2) properly imposed a

  penalty within the tolerable limits of reasonableness.             AR 1653-

  1690 & ECF No. 56-7 at ex. 9 (the “ALJ Decision”).           The ALJ also

  determined that the Army did not discriminate against Plaintiff

  based on his sexual orientation.          ALJ Decision at 20-25.     The

  ALJ’s Decision in the MSPB appeal became final on June 28, 2018.

  Id. at 31.

           c. Civil Lawsuit

              Plaintiff filed this lawsuit on July 27, 2018.          See

  Compl.    On December 27, 2019, the Army moved to dismiss or in

  the alternative for summary judgment on the Title VII

  discrimination claims, ECF No. 55, and filed its associated CSF,

  ECF No. 56.    Because one of Plaintiff’s claims rested on

  allegations of discrimination based on sexual orientation under

  Title VII, the Court stayed the proceedings pending the Supreme

  Court decision addressing the scope of Title VII with respect to

  discrimination based on sexual orientation.          ECF No. 64.

  Following the Supreme Court’s June 15, 2020 decision holding

  that Title VII covers discrimination based on sexual orientation

                                        9
Case 1:18-cv-00288-ACK-RT Document 94 Filed 03/02/21 Page 10 of 62   PageID #:
                                   2790


(known under the consolidated case name, Bostock v. Clayton

Cty., Georgia, 140 S. Ct. 1731, 207 L. Ed. 2d 218 (2020)), the

Army withdrew its argument on that claim.          ECF No. 67 at 2; see

also ECF No. 68.     The Court then lifted the stay and directed a

briefing schedule, which was delayed a few times because of

COVID-19-related challenges.       ECF Nos. 68, 75, & 83.

            A telephonic hearing was ultimately held on February

11, 2021.    Plaintiff filed his Opposition to the Motion and CSF

in opposition on January 21, ECF Nos. 85 & 86,3/ and the Army

filed its Reply on January 27, ECF No. 88.          As to the MSPB

appeal, Plaintiff filed his Opening Brief on September 8, 2020,

ECF No. 76; the Army filed its Answering Brief on November 12,

2020, ECF No. 80; and Plaintiff filed his Reply on January 28,

2021, ECF No. 89.4/



                                 STANDARDS

            This is a mixed case involving claims by a federal

employee that he has been affected by (1) an adverse employment

action and (2) related discrimination. Federal courts apply

different standards of review to each of these sets of claims.

            Under the CSRA, a federal employee has a right to



      3/ On the day of the hearing, Plaintiff filed an “errata” to exhibit A
of his CSF. ECF No. 91.
      4/ The parties stipulated to—and the Court allowed—an enlargement of
length of the briefs addressing the MSPB appeal. See ECF No. 81.

                                     10
Case 1:18-cv-00288-ACK-RT Document 94 Filed 03/02/21 Page 11 of 62   PageID #:
                                   2791


appeal certain adverse employment actions by the agency—

including removal—to the MSPB.        See Kloeckner v. Solis, 568 U.S.

41, 43-44, 133 S. Ct. 596, 184 L. Ed. 2d 433 (2012) (citing 5

U.S.C. §§ 7512, 7701).      The MSPB is “an independent adjudicator

of federal employment disputes.”          Id. at 44, 133 S. Ct. 596, 184

L. Ed. 2d 433.     An employee’s appeal “may merely allege that the

agency had insufficient cause for taking the action under the

CSRA; but the appeal may also or instead charge the agency with

discrimination prohibited by another federal statute,” such as

Title VII.    Id. (citing 5 U.S.C. § 7702(a)(1), which lists

federal antidiscrimination statutes).          “When an employee

complains of a personnel action serious enough to appeal to the

MSPB and alleges that the action was based on discrimination,”

he has brought a so-called “mixed case.”          Id. (citing 29 C.F.R.

§ 1614.302).

            Petitions to review a final decision of the MSPB are

ordinarily filed in the United States Court of Appeals for the

Federal Circuit.     5 U.S.C. § 7703(b)(1)(A).       When, however, a

federal employee “claims that an agency action appealable to the

MSPB violates an antidiscrimination statute listed in §

7702(a)(1),” the employee “should seek judicial review in

district court, not in the Federal Circuit.”          Kloeckner, 568

U.S. at 56, 133 S. Ct. 596, 184 L. Ed. 2d 433.



                                     11
Case 1:18-cv-00288-ACK-RT Document 94 Filed 03/02/21 Page 12 of 62   PageID #:
                                   2792


I.    Statutory Discrimination Claims

            The standard of review for statutory discrimination

claims is de novo.      See 5 U.S.C. § 7703(c); see also id. §

7703(b)(2) (cross-referencing § 7702).         Thus, the usual

standards under the relevant Federal Rule of Civil Procedure

(“Rule”) apply:

         a. Rule 12(b)(1): Motion to Dismiss for Lack of Subject
            Matter Jurisdiction

            A defendant may challenge a court’s subject matter

jurisdiction under Rule 12(b)(1).         “A party invoking the federal

court’s jurisdiction has the burden of proving the actual

existence of subject matter jurisdiction.”          See Thompson v.

McCombe, 99 F.3d 352, 353 (9th Cir. 1996).

            A challenge to a court’s subject matter jurisdiction

may be either “facial” or “factual.”         Wolfe v. Strankman, 392

F.3d 358, 362 (9th Cir. 2004).        “In a facial attack, the

challenger asserts that the allegations contained in a complaint

are insufficient on their face to invoke federal jurisdiction.

By contrast, in a factual attack, the challenger disputes the

truth of the allegations that, by themselves, would otherwise

invoke federal jurisdiction.”       Id. (quoting Safe Air for

Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004)).             The

moving party may bring a factual challenge to the court’s

subject matter jurisdiction by submitting “affidavits or any


                                     12
Case 1:18-cv-00288-ACK-RT Document 94 Filed 03/02/21 Page 13 of 62   PageID #:
                                   2793


other evidence properly before the court.”          Colwell v. Dep’t of

Health & Human Servs., 558 F.3d 1112, 1121 (9th Cir. 2009)

(quoting St. Clair v. City of Chico, 880 F.2d 199, 201 (9th Cir.

1989)).     The nonmoving party must then “present affidavits or

any other evidence necessary to satisfy its burden of

establishing that the court, in fact, possesses subject-matter

jurisdiction.”     Id. (quoting St. Clair, 880 F.2d at 201).         In

these circumstances, the court may look beyond the complaint

without having to convert the motion into one for summary

judgment.    U.S. ex rel. Meyer v. Horizon Health Corp., 565 F.3d

1195, 1200 n.2 (9th Cir. 2009), overruled on other grounds by

U.S. ex rel. Hartpence v. Kinetic Concepts, Inc., 792 F.3d 1121,

1128 n.6 (9th Cir. 2015).       When deciding a factual challenge to

the court’s subject matter jurisdiction, the court “need not

presume the truthfulness of the plaintiffs’ allegations.”            Id.

(quoting White v. Lee, 227 F.3d 1214, 1242 (9th Cir. 2000)).

          b. Rule 56(a): Motion for Summary Judgment

            Summary judgment is proper where there is no genuine

issue of material fact and the moving party is entitled to

judgment as a matter of law.       Fed. R. Civ. P. 56(a).      Rule 56(a)

mandates summary judgment “against a party who fails to make a

showing sufficient to establish the existence of an element

essential to the party’s case, and on which that party will bear

the burden of proof at trial.”        Celotex Corp. v. Catrett, 477

                                     13
Case 1:18-cv-00288-ACK-RT Document 94 Filed 03/02/21 Page 14 of 62   PageID #:
                                   2794


U.S. 317, 322, 106 S. Ct. 2548, 2552 (1986); see also Broussard

v. Univ. of Cal., 192 F.3d 1252, 1258 (9th Cir. 1999).

            “A party seeking summary judgment bears the initial

burden of informing the court of the basis for its motion and of

identifying those portions of the pleadings and discovery

responses that demonstrate the absence of a genuine issue of

material fact.”     Soremekun v. Thrifty Payless, Inc., 509 F.3d

978, 984 (9th Cir. 2007) (citing Celotex, 477 U.S. at 323, 106

S. Ct. at 2553); see also Jespersen v. Harrah’s Operating Co.,

392 F.3d 1076, 1079 (9th Cir. 2004).         “When the moving party has

carried its burden under Rule 56[(a)] its opponent must do more

than simply show that there is some metaphysical doubt as to the

material facts [and] come forward with specific facts showing

that there is a genuine issue for trial.”         Matsushita Elec.

Indus. Co. v. Zenith Radio, 475 U.S. 574, 586–87, 106 S. Ct.

1348, 89 L. Ed. 2d 538 (1986) (citation and internal quotation

marks omitted and emphasis removed); see also Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 247–48, 106 S. Ct. 2505, 91

L. Ed. 2d 202 (1986) (stating that a party cannot “rest upon the

mere allegations or denials of his pleading” in opposing summary

judgment).

            “An issue is ‘genuine’ only if there is a sufficient

evidentiary basis on which a reasonable fact finder could find

for the nonmoving party, and a dispute is ‘material’ only if it

                                     14
Case 1:18-cv-00288-ACK-RT Document 94 Filed 03/02/21 Page 15 of 62   PageID #:
                                   2795


could affect the outcome of the suit under the governing law.”

In re Barboza, 545 F.3d 702, 707 (9th Cir. 2008) (citing

Anderson, 477 U.S. at 248, 106 S. Ct. 2505, 91 L. Ed. 2d 202).

When considering the evidence on a motion for summary judgment,

the court must draw all reasonable inferences on behalf of the

nonmoving party.     Matsushita Elec. Indus. Co., 475 U.S. at 587,

106 S. Ct. 1348, 89 L. Ed. 2d 538; see also Posey v. Lake Pend

Oreille Sch. Dist. No. 84, 546 F.3d 1121, 1126 (9th Cir. 2008)

(stating that “the evidence of [the nonmovant] is to be

believed, and all justifiable inferences are to be drawn in his

favor” (internal citation and quotation omitted)).

II.   Appeal of MSPB Decision

            In contrast to the de novo review that applies to the

statutory discrimination claims, a court’s review of an MSPB

decision regarding an adverse employment action is deferential:

The court must affirm the decision unless it is “arbitrary,

capricious, an abuse of discretion, not in accordance with law,

obtained without proper procedures, or unsupported by

substantial evidence.”      Delgado v. Merit Sys. Prot. Bd., 880

F.3d 913, 916 (7th Cir. 2018) (citing 5 U.S.C. § 7703(c)).

“Substantial evidence is more than a mere scintilla . . . but

less than the weight of the evidence.”         Jenkins v. Merit Sys.

Prot. Bd., 911 F.3d 1370, 1373 (Fed. Cir. 2019) (quoting Jones

v. Dep’t of Health & Human Servs., 834 F.3d 1361, 1366 (Fed.

                                     15
Case 1:18-cv-00288-ACK-RT Document 94 Filed 03/02/21 Page 16 of 62   PageID #:
                                   2796


Cir. 2016)).     In addition, the MSPB’s credibility determinations

are “virtually unreviewable” on appeal.         Jones, 834 F.3d at 1368

(quoting Hambsch v. Dep’t of Treasury, 796 F.2d 430, 436 (Fed.

Cir. 1986)).     They are “nearly unreviewable, unless inherently

improbable or discredited by undisputed fact.”          Figueroa v.

Nielsen, 423 F. Supp. 3d 21, 31 (S.D.N.Y. 2019) (citing White v.

U.S. Postal Serv., 382 F. App’x 928, 933 (Fed. Cir. 2010)); see

also Rogers v. Dep’t of Def. Dependents Schs., Germany Region,

814 F.2d 1549, 1553-54 (Fed. Cir. 1987).

            The petitioner “bears the burden of establishing error

in the [MSPB’s] decision.”       Jones, 834 F.3d at 1366 (quoting

Harris v. Dep’t of Veterans Affairs, 142 F.3d 1463, 1467 (Fed.

Cir. 1998)) (alteration in Jones).        And finally, “[t]he choice

of penalty for employee misconduct is left to the agency’s sound

discretion,” so the court “will not disturb the agency’s choice

unless the severity of its action appears totally unwarranted in

light of the relevant actors.”        DeWitt v. Dep’t of the Navy, 747

F.2d 1442, 1444-45 (Fed. Cir. 1984) (citing Miguel v. Dep’t of

the Army, 727 F.2d 1081, 1083 (Fed. Cir. 1984); Brewer v. U.S.

Postal Serv., 647 F.2d 1093, 1098 (Fed. Cl. 1981)).



                                DISCUSSION

            As discussed above, Plaintiff’s discrimination claims

under Title VII assert that the Army engaged in unlawful

                                     16
Case 1:18-cv-00288-ACK-RT Document 94 Filed 03/02/21 Page 17 of 62   PageID #:
                                   2797


employment discrimination; while his non-discrimination claims

under the CSRA challenge the MSPB’s final order affirming the

Army’s decision to terminate Plaintiff’s employment.           While the

facts and analysis of the claims may at times overlap, the Court

addresses them separately.       The Court begins with its de novo

review of the discrimination claims under Title VII and then

moves on to its more deferential review of the MSPB’s decision.

I.    The Motion to Dismiss or in the Alternative for Summary
      Judgment

            The Complaint asserts a discrimination claim under

Title VII alleging that the Army discriminated against Plaintiff

“by subjecting him to sexual harassment, a hostile work

environment, and eventually terminating him from his position

based on his sexual orientation, his sex (male), race

(Caucasion), and based on reprisal for engaging in protected

activities.”     Compl. ¶ 39.    The Army argues that the Court

should dismiss the retaliation and race and gender

discrimination portions for lack of subject matter jurisdiction,

and dismiss or grant it summary judgment on the sexual-

orientation discrimination portion.        Mot. at 1-2.     The Court

takes each of these arguments in turn.




                                     17
Case 1:18-cv-00288-ACK-RT Document 94 Filed 03/02/21 Page 18 of 62   PageID #:
                                   2798


          a. Subject-Matter Jurisdiction

              i. Factual Versus Facial Challenge

            As an initial matter, the Court construes the Army’s

jurisdictional challenge as a factual—rather than a facial—

attack.    Instead of challenging jurisdiction as alleged on the

face of the Complaint, the Army’s Motion disputes the truth of

Plaintiff’s allegation that he properly exhausted his

administrative remedies.       See Mot. at 9-10; Compl. ¶ 17.

Moreover, the Army asks the Court to consider evidence to

dispute the truth of the Complaint’s jurisdictional allegations,

and Plaintiff submits evidence in response.

             ii. Framework for Exhaustion in a Mixed Case

            Title VII grants an aggrieved federal employee the

right to file suit in federal district court, see 42 U.S.C. §

2000e-16(c), but before doing so the employee must exhaust his

administrative remedies against his federal employer.           See Brown

v. Gen. Servs. Admin., 425 U.S. 820, 832, 96 S. Ct. 1961, 48 L.

Ed. 2d 402 (1976).      In this circuit, exhaustion is considered a

“jurisdictional prerequisite.”        Sommatino v. United States, 255

F.3d 704, 707 (9th Cir. 2001).        Thus, if a federal employee

fails to exhaust his administrative remedies, the district court

cannot adjudicate the claim.       See id.

            A federal employee has at least two options for

exhausting his remedies for a Title VII claim in a mixed case:

                                     18
Case 1:18-cv-00288-ACK-RT Document 94 Filed 03/02/21 Page 19 of 62   PageID #:
                                   2799


he may file a “mixed case complaint” with his agency’s EEO

office or, alternatively, he may file a “mixed case appeal” with

the MSPB.    See Sloan v. West, 140 F.3d 1255, 1259 (9th Cir.

1998) (quoting 29 C.F.R. § 1614.302(a)); see also Perry v. Merit

Sys. Prot. Bd., 137 S. Ct. 1975, 1979-81, 198 L. Ed. 2d 527

(2017).

            If an aggrieved federal employee chooses the first

option, he would file a mixed-case complaint with his agency’s

EEO office, “much as an employee challenging a personnel

practice not appealable to the MSPB could do.”          Perry, 137 S.

Ct. at 1980, 198 L. Ed. 2d 527 (quoting Kloeckner, 568 U.S. at

44-45, 133 S. Ct. 596, 184 L. Ed. 2d 433); see also 29 C.F.R. §

1614.302(b).     If the EEO office decides against him, “the

employee may then either take the matter to the MSPB or bypass

further administrative review by suing the agency in district

court.”    Perry, 137 S. Ct. at 1980, 198 L. Ed. 2d 527 (quoting

Kloeckner, 568 U.S. at 45, 133 S. Ct. 596, 184 L. Ed. 2d 433);

see also 5 U.S.C. § 7702(a)(2); 29 C.F.R. §§ 1614.302(d)(1)(ii),

(d)(3), 1614.310(a).

            If the employee chooses the second option, he would

“initiate the process by bringing [his] case directly to the

MSPB, forgoing the agency’s own system for evaluating

discrimination charges.”       Perry, 137 S. Ct. at 1980-81, 198 L.

Ed. 2d 527 (quoting Kloeckner, 568 U.S. at 45, 133 S. Ct. 596,

                                     19
Case 1:18-cv-00288-ACK-RT Document 94 Filed 03/02/21 Page 20 of 62   PageID #:
                                   2800


184 L. Ed. 2d 433).      If the MSPB has jurisdiction over the mixed

case and upholds the agency’s personnel action, the employee can

then request additional administrative process through the Equal

Employment Opportunity Commission (“EEOC”) or else sue the

agency in federal district court.5/        See 5 U.S.C. § 7702(a)(3),

(b).

            Whichever of these options a federal employee elects

to pursue, he is required to raise his entire mixed case in the

chosen forum.     See 29 C.F.R. § 1614.302(b) (providing that the

employee must raise his entire mixed case before either the MSPB

or the EEOC, “but not both”).        If a plaintiff has filed both an

EEO complaint and an MSPB appeal related to the same adverse

employment action, “whichever is filed first shall be considered

an election to proceed in that forum.”          Id.

            iii. Exhaustion

            The Army argues that Plaintiff failed to properly

exhaust his administrative remedies as to his

retaliation/reprisal claim and his race and “gender”

discrimination claims.      Mot. at 15.     In the Army’s view, the

only viable Title VII claim is the one alleging discrimination


       5/Of course, as discussed above, the MSPB’s jurisdiction over
discrimination claims is limited to those “mixed cases” where a federal
employee alleges that an appealable adverse action was based in whole or in
part on discrimination. See 5 U.S.C. § 7702(a)(1)(B)(i)-(iv); Chappell v.
Chao, 388 F.3d 1373, 1375 (11th Cir. 2004) (citing 5 U.S.C. § 7702; 29 C.F.R.
§ 1614.302; Sloan, 140 F.3d at 1259). And there are other procedures for
non-mixed cases. See 5 U.S.C. § 7703(b)(1).

                                     20
Case 1:18-cv-00288-ACK-RT Document 94 Filed 03/02/21 Page 21 of 62   PageID #:
                                   2801


based on sexual orientation, as that was the only discrimination

claim raised before the MSPB.6/       See Mot. at 18-20.     The

Opposition is somewhat confusing as to Plaintiff’s position.             He

seems to argue that he properly brought certain discrimination

claims through the EEO process and others separately through the

MSPB process.     As discussed below, the Court finds that

Plaintiff failed to exhaust his administrative remedies as to

his retaliation claim, his race discrimination claim, his sex

discrimination claim (to the extent it is distinct from his

sexual-orientation claim), and his hostile work environment

claim.     That leaves the Court with jurisdiction over only the

sexual-orientation discrimination claim based on a theory of

disparate treatment.

            There does not appear to be any significant dispute

between the parties as to the timeline and events surrounding

the EEO and MSPB proceedings.       Where they disagree is how the

regulations operate in these circumstances.          Simply put, the

Court must determine whether all of Plaintiff’s discrimination

claims should have been raised before the MSPB or whether he is

entitled to pursue them independently based on his raising them


      6/ The Court notes that it is not clear whether the Army views the
“sex” or what it calls “gender” discrimination claim as distinct from the
sexual-orientation discrimination claim. At the hearing, Plaintiff’s counsel
confirmed that Plaintiff’s references to sex discrimination and sexual-
orientation discrimination are really just two sides of the same coin.
Indeed, the Supreme Court’s decision in Bostock held that, under Title VII,
discrimination based on sexual orientation is discrimination based on sex.

                                     21
Case 1:18-cv-00288-ACK-RT Document 94 Filed 03/02/21 Page 22 of 62   PageID #:
                                   2802


earlier in an EEO complaint.       McAdams v. Reno, 64 F.3d 1137,

1141 (8th Cir. 1995).

            Plaintiff’s action began as a non-mixed EEO complaint

filed on August 15, 2016, focused on allegations of

discrimination and a hostile work environment.          After the NOPR

was issued, Plaintiff amended his EEO complaint to allege

retaliation.     ECF No. 56-7 at ex. 4.      Later, after he was

removed, Plaintiff amended his EEO complaint again to include

his removal, thereby making it a “mixed case” complaint.             AR

715-16; see also ECF No. 56-7 at ex. 8.         He then attempted to

appeal his removal to the MSPB as well, but the ALJ dismissed

the appeal as premature because of the pending related EEO

complaint.    AR 713-23; Army CSF ¶ 24; Pl. CSF ¶ 24; see also 5

C.F.R. § 1201.154(c).      Plaintiff was advised that he could

refile his appeal with the MSPB after 120 days had passed

without an EEO decision.       AR 717; see also 5 C.F.R. § 1201.154;

29 C.F.R. 1613.421(g); 5 U.S.C. § 7702(e)(1)(a).

            Thus, on December 6, 2017, Plaintiff elected to refile

his MSPB appeal.     Doing so “transformed h[is] administrative

action from an EEO mixed case complaint into an MSPB mixed case

appeal.”    McAdams, 64 F.3d at 1142 (citing C.F.R. §

1201.154(b)(2)).     From that point on, everything Plaintiff had

raised in his EEO complaint were transferred to the MSPB

proceeding.    See id.    “Having chosen that option, []he was

                                     22
Case 1:18-cv-00288-ACK-RT Document 94 Filed 03/02/21 Page 23 of 62   PageID #:
                                   2803


required to exhaust h[is] claims in that forum before filing a

civil action.”     Id.   Instead, Plaintiff chose to abandon his

retaliation and his race and sex (to the extent distinct from

sexual orientation) discrimination claims, including his claims

of a hostile work environment.7/       Cf. id.    Because the “statutory

scheme for mixed cases does not confer federal jurisdiction over

such claims,” Plaintiff cannot now assert them separately in a

civil action.     Id.

            Plaintiff seems to assume that his EEO action was

never a mixed-case complaint, and that the EEO proceedings

separately confer jurisdiction over the hostile work environment

and reprisal claims that predated his removal.8/           This argument

is not persuasive.       First, Plaintiff’s various administrative

filings raised related and overlapping issues.           His allegations

regarding a hostile work environment and retaliation are

directly related to his claims of disparate treatment

culminating in his termination.        Indeed, Plaintiff’s Opposition


      7/ The Court notes that neither party in its brief addresses the
contours of the hostile work environment claims as compared to or distinct
from the disparate treatment discrimination claim. However, Plaintiff did
not raise his hostile work environment claims before the MSPB, and the ALJ
adjudicated Plaintiff’s sexual-orientation discrimination claim under a
disparate-treatment theory in connection with his removal. Likewise, it is
clear from Plaintiff’s framing of his claims that the hostile work
environment claims involve overlapping and related facts to his disparate-
treatment claims, which the Court discusses further below. See ECF No. 56-10
at 26:5-28:5.
      8/ At the hearing, Plaintiff’s counsel argued that he never filed a
mixed-case complaint and that he only filed a mixed-case appeal while he had
other claims pending before the EEO office. At the same time, he admitted
that Plaintiff amended his EEO complaint to include the claims related to his
termination.

                                     23
Case 1:18-cv-00288-ACK-RT Document 94 Filed 03/02/21 Page 24 of 62   PageID #:
                                   2804


describes his “simultaneous EEO complaint over his removal” and

notes that his EEO complaint alleged discrimination and reprisal

“culminating in Plaintiff being issued a Notice of Proposed

Removal.”    Opp. at 5.    Second, both the EEOC and the MSPB

treated Plaintiff’s EEO administrative filings as a mixed case.

The MSPB treated the proceedings as a mixed case when it

dismissed Plaintiff’s appeal “because it related to issues in

the pending EEO complaint.”       McAdams, 64 F.3d at 1142; see also

AR 715-16.    And the EEOC treated the proceedings as a mixed case

when it partially dismissed a portion of the EEO complaint

pursuant to 29 C.F.R. § 1614.302(d).         AR 749.

            Plaintiff’s earlier EEO complaint and amendments

raised race and sex discrimination, hostile work environment,

and reprisal in connection with the treatment and investigation

of Plaintiff.     Then, when the NOPR and Notice of Removal were

issued, Plaintiff brought the issue of his removal into his EEO

proceedings.9/    See AR 716 (ALJ noting that Plaintiff did not

dispute that he timely amended his EEO complaint to challenge

his removal, “a matter otherwise appealable to the Board”).             For

those reasons, the Court finds that the allegations made in

Plaintiff’s EEO complaint and amendments and then in his MSPB


      9/ The Court notes that issuance of an NOPR is not an adverse action
appealable to the MSPB. Stoddard v. Geren, No. CIV.A. C-08-313, 2010 WL
774156, at *10 (S.D. Tex. Mar. 3, 2010). So it was only when Plaintiff
amended his EEO complaint to address the Army’s removal decision that it
became an adverse action appealable to the MSPB.

                                     24
Case 1:18-cv-00288-ACK-RT Document 94 Filed 03/02/21 Page 25 of 62   PageID #:
                                   2805


appeal were related and part of a mixed case.          See 29 C.F.R. §

1614.302(a)(1) (describing a mixed-case complaint before the EEO

involving employment discrimination “related to or stemming from

an action that can be appealed to the [MSPB]”); id. §

1614.302(a)(2) (describing a mixed-case appeal before the MSPB

involving an appealable agency action that was “effected, in

whole or in part, because of discrimination”).          When Plaintiff

chose to amend his EEO complaint to challenge his removal, he

elected to proceed in that forum.         Then, when the 120 days

passed and Plaintiff refiled his MSPB appeal, the case became a

mixed-case appeal before that administrative body.           Plaintiff

chose only to raise sexual orientation discrimination (disparate

treatment) before the MSPB, and his “abandonment” of the

reprisal, race discrimination, and hostile work environment

claims before the board “prevent h[im] from raising them here.”

McAdams, 64 F.3d at 1143; see also Ward v. U.S. Dep’t of

Commerce, No. GJH-15-817, 2016 WL 4099071, at *1 (D. Md. Aug. 2,

2016) (finding that the court lacked jurisdiction over

discrimination claims “because Plaintiff failed to exhaust her

administrative remedies by withdrawing those claims before the

MSPB”).

            Plaintiff implies that the Court may have jurisdiction

over his other Title VII claims based on a theory that he can

pursue those claims separately from his mixed case.           See Opp. at

                                     25
Case 1:18-cv-00288-ACK-RT Document 94 Filed 03/02/21 Page 26 of 62   PageID #:
                                   2806


9.   Again, this is “contrary to the statutory scheme.”          McAdams,

64 F.3d at 1143 (collecting cases); see also 29 C.F.R. §

1614.302(b); Scalese v. Babbitt, 198 F.3d 255 (9th Cir. Oct. 20,

1999) (unpublished) (explaining that the regulations require a

plaintiff to raise his entire case “before either the MSPB or

the EEOC, ‘but not both’”).       Plaintiff is not entitled to pursue

separate simultaneous proceedings when the claims are all based

on related and overlapping incidents.         See Chappell v. Chao, 388

F.3d 1373, 1379 (11th Cir. 2004) (finding that the plaintiff’s

“discrimination claims were related to his termination claims,

and could have been brought before the MSPB as mixed claims”).

Plaintiff does not dispute that the claims he first raised

before the EEO regarding a hostile work environment, reprisal,

and other forms of discrimination were all what—in Plaintiff’s

view—led to him being investigated for misconduct, placed on

administrative duties, and then ultimately removed.

            To summarize, Plaintiff elected to proceed with his

mixed case first through the EEO process when he amended his EEO

complaint to include claims surrounding his removal.           After 120

days without a final decision from the EEO office, Plaintiff

then had the option to either file a mixed-case appeal with the

MSPB or a civil action in district court.         Plaintiff chose the

former.    By doing so he transformed the case into a mixed-case

appeal and thereby elected to pursue all his claims related to

                                     26
Case 1:18-cv-00288-ACK-RT Document 94 Filed 03/02/21 Page 27 of 62   PageID #:
                                   2807


his removal in that forum.       See 29 C.F.R. § 1614.302(b); see

also Checketts v. Merit Sys. Prot. Bd., 50 F. App’x 979, 981

(Fed. Cir. 2002) (“Once the employee elects to file a

discrimination complaint directly with the employing agency,

. . . the statute grants further jurisdiction to the [MSPB] to

hear the complaint only after the employee has exhausted the EEO

complaint process.”); Hunter v. Vilsack, Civ. No. DKC 07-2655,

2010 WL 1257997, at *9 (D. Md. Mar. 26, 2010) (“When Plaintiff

filed her supplemental complaint with the Agency’s EEO office

. . ., she technically committed to pursue all of her claims as

a ‘mixed case complaint’ before the EEOC.         Even assuming that

she properly withdrew her EEO claims and raised them before the

MSPB, however, she was clearly required to raise them all in one

place.”).

            It is undisputed that Plaintiff only proceeded with

the affirmative defense of sexual orientation discrimination

(disparate treatment) before the MSPB.         See Army CSF ¶ 23; Pl.

CSF ¶ 23; ECF No. 56-7 at exs. 5, 7, & 8; see also ALJ Decision

at 20.    Because he failed to raise any other forms of

retaliation or discrimination (including race discrimination,

sex or gender discrimination to the extent distinct from sexual

orientation, and hostile work environment) before the MSPB, the

Court lacks jurisdiction over those claims.



                                     27
Case 1:18-cv-00288-ACK-RT Document 94 Filed 03/02/21 Page 28 of 62   PageID #:
                                   2808


            b. Merits of Claim for Discrimination Based on Sexual
               Orientation

              The Court turns now to the portion of Plaintiff’s

Title VII discrimination claim over which it has jurisdiction.

The claim centers around the allegation that Plaintiff was

investigated and ultimately terminated from his position as a

police officer at Tripler on account of his sexual

orientation.10/     The Army argues that Plaintiff’s Title VII claim

fails as a matter of law because the undisputed facts present no

triable issue as to whether Plaintiff was investigated and

removed because of his sexual orientation.          Mot. at 20-26.

                i. Legal Framework

              To prove discrimination under Title VII, a plaintiff

must establish that “(1) he belongs to a protected class; (2) he

was qualified for the position; (3) he was subject to an adverse

employment action; and (4) similarly situated individuals

outside his protected class were treated more favorably.”

Chuang v. Univ. of Cal. Davis, Bd. of Trs., 225 F.3d 1115, 1123

(9th Cir. 2000).      “The burden of establishing a prima facie case

of disparate treatment is not onerous.”          Tex. Dep’t of Cmty.



      10/ The Army rightly does not challenge the Court’s jurisdiction over
this portion of the Title VII claim because Plaintiff properly exhausted his
administrative remedies by asserting discrimination based on sexual
orientation as an affirmative defense in his MSPB appeal. The Court notes
also that both parties submitted CSFs with evidence, including deposition
transcripts, to support their respective positions on the merits of
Plaintiff’s discrimination claim. Accordingly, the Court analyzes this
portion of the Army’s Motion under the Rule 56 summary-judgment standard.

                                     28
Case 1:18-cv-00288-ACK-RT Document 94 Filed 03/02/21 Page 29 of 62    PageID #:
                                   2809


Affairs v. Burdine, 450 U.S. 248, 253-54, 101 S. Ct. 1089, 67 L.

Ed. 2d 207 (1981).      By establishing a prima facie case, the

plaintiff creates a presumption of discrimination.           Id.     Then,

under the burden shifting framework set forth in McDonnell

Douglas Corp. v. Green, 411 U.S. 792, 93 S. Ct. 1817, 36 L. Ed.

2d 668 (1973), the burden of production shifts to the defendant

to rebut the claim by articulating a legitimate,

nondiscriminatory reason for its conduct.         Cornwell v. Electra

Cent. Credit Union, 439 F.3d 1018, 1028 (9th Cir. 2006).              If the

defendant produces a nondiscriminatory explanation, then the

presumption of discrimination is dropped and the plaintiff must

satisfy the original burden of persuasion.          Costa v. Desert

Palance, Inc., 299 F.3d 898, 855 (9th Cir. 2002); see also

Burdine, 450 U.S. at 255, 101 S. Ct. 1089, 67 L. Ed. 2d 207.

            The plaintiff can satisfy the burden of persuasion in

two ways.    Cornwell, 439 F.3d at 1028; see also Burdine, 450

U.S. at 256, 101 S. Ct. 1089, 67 L. Ed. 2d 207.          The plaintiff

may make the same showing that he could have made originally, in

the absence of the McDonnell Douglas burden shifting, by

offering direct or circumstantial evidence “that a

discriminatory reason more likely motivated the employer” to

engage in disparate treatment.        Cornwell, 439 F.3d at 1028.        Or,

the plaintiff can offer evidence that the “employer’s proffered



                                     29
Case 1:18-cv-00288-ACK-RT Document 94 Filed 03/02/21 Page 30 of 62    PageID #:
                                   2810


explanation is unworthy of credence.”         Burdine, 450 U.S. at 256,

101 S. Ct. 1089, 67 L. Ed. 2d 207.

             ii. Application

            The Army asserts that Plaintiff has failed to

establish a prima facie case for discrimination based on sexual

orientation because Plaintiff has not produced evidence that he

was similarly situated to other officers or coworkers treated

more favorably.     Mot. at 20.    The Army further contends that

even if Plaintiff could make a prima facie case, the Army has

offered legitimate, nondiscriminatory reasons for the

investigation and removal, and Plaintiff has failed to show that

those reasons were pretext for discrimination.          Id. at 23-25.

                     1. Prima Facie Case

            The burden of proof to establish a prima facie case

under Title VII is minimal.       “[T]he plaintiff in an employment

discrimination action need produce very little evidence in order

to overcome an employer’s motion for summary judgment.”              Chuang,

225 F.3d at 1124.     “This is because the ultimate question is one

that can only be resolved through a searching inquiry—one that

is most appropriately conducted by a factfinder, upon a full

record.”    Id. (citing Schnidrig v. Columbia Mach., Inc., 80 F.3d

1406, 1410 (9th Cir. 1996)).

            Plaintiff has failed to meet even this minimal burden.

He has produced no comparators required to establish the fourth

                                     30
Case 1:18-cv-00288-ACK-RT Document 94 Filed 03/02/21 Page 31 of 62    PageID #:
                                   2811


element.    See Wooden v. Hammond, No. 11-cv-5472-RBL, 2013 WL

1187659, at *5 (W.D. Wash. Mar. 21, 2013) (dismissing race

discrimination claim because plaintiff failed to identify any

comparator data); Abram v. City & Cty. of San Francisco, No.

C07-3006 PJH, 2008 WL 4462104, at *3-4 (N.D. Cal. Oct. 3, 2008)

(granting summary judgment to defendants where plaintiff

provided no evidence identifying comparators).           Nor has he shown

other circumstances that would create an inference of

discrimination such that he would not need to provide comparator

data.11/    See Peterson v. Hewlett-Packard Co., 358 F.3d 599, 603

(9th Cir. 2004) (explaining that if a plaintiff cannot show

comparator data, he must instead identify “other circumstances

surrounding the adverse employment action that create an

inference of discrimination”).

            Instead of responding to the Army’s argument that

Plaintiff cannot offer comparator evidence, Plaintiff only

offers evidence that Officer Oda (the officer who conducted the

investigation) knew Plaintiff was bisexual and that Officer

Oda’s comments were derogatory because of Plaintiff’s sexual

orientation.     See Opp. at 11-12.       The Court agrees that Officer


      11/ Plaintiff stated at the hearing that he has not alleged or produced
any comparator data because there are no other employees who identify as
bisexual. This misses the point of comparators; Plaintiff must show that he
was treated differently from coworkers outside of his protected category who
committed similar offenses. He has not done so, nor has he offered any
“other circumstances” surrounding the removal process that would create an
“inference” of discrimination. See Peterson, 358 F.3d at 603.

                                     31
Case 1:18-cv-00288-ACK-RT Document 94 Filed 03/02/21 Page 32 of 62     PageID #:
                                   2812


Oda’s comments reasonably show some animus on his part based on

sexual orientation.12/     That said, Officer Oda’s occasional use

of foul and derogatory language—while unacceptable and

offensive—is not enough to establish that the investigation and

ultimately termination of Plaintiff was the result of

discrimination by the deciding agency officials.            Although

Officer Oda was initially assigned to investigate Plaintiff, the

investigation was managed by Officer Ballesteros and led to

testimony and factual evidence that Plaintiff had engaged in

various forms of misconduct while on duty.          From those findings,

Plaintiff’s supervisors (not Officer Oda) determined that

Plaintiff should be removed from his position.

            Plaintiff’s failure to proffer comparator data or

other circumstances that establish an inference of

discrimination is fatal to his Title VII claim.           Cf. Adetuyi v.

City & Cty. of San Francisco, 63 F. Supp. 3d 1073, 1087 (N.D.

Cal. 2014).    His bare-bones Opposition does not even address the

elements of a prima facie case.        See Opp. at 11-14.      Basically

all the Opposition does is argue that (1) Plaintiff articulated


      12/ The Court acknowledges the Army’s argument that Plaintiff’s story
changed several times as to whether he was actually gay or bisexual and that
not until depositions were taken in this case did Plaintiff allege that
Officer Oda actually knew of Plaintiff’s sexual orientation back in August
2016, well before the investigation and removal.   The Court declines to
engage in an analysis defining Plaintiff’s actual sexual orientation, given
that there are other elements of the prima facie case and burden-shifting
analysis that he has plainly failed to prove. As to when Officer Oda or
anyone else actually became aware of Plaintiff’s sexual orientation, that
would appear to be a factual dispute that the Court discusses further below.

                                     32
Case 1:18-cv-00288-ACK-RT Document 94 Filed 03/02/21 Page 33 of 62   PageID #:
                                   2813


that he was “not Heterosexual” and (2) the recent Bostock

decision establishes that discrimination based on sexual

orientation is encompassed by Title VII.         Id. at 10.    But those

arguments only address one of the four elements of a prima facie

case.   And as for the counter-CSF, it focuses on proving simply

that Plaintiff was bisexual and that at least Officer Oda may

have been aware of the same.       The arguments and evidence

submitted by Plaintiff are insufficient to give rise to an

inference of discrimination on the part of the agency officials

tasked with overseeing the removal decision-making process, even

under Plaintiff’s minimal burden at the initial stage of the

burden-shifting analysis.

            iii. Burden-Shifting Analysis

            Even if Plaintiff had been able to come forward with

evidence of a prima facie case of discrimination, he has not

shown a genuine dispute of material fact regarding whether the

Army’s non-discriminatory reasons for Plaintiff’s removal were

pretextual.

            Assuming Plaintiff had proved a prima facie case, the

burden would shift to the Army to show that the removal action

was taken for legitimate, nondiscriminatory reasons.           Hawn v.

Exec. Jet Mgmt., Inc., 615 F.3d 1151, 1155 (9th Cir. 2010).             The

Army presents several legitimate, nondiscriminatory

justifications for the decision to issue the NOPR and then

                                     33
Case 1:18-cv-00288-ACK-RT Document 94 Filed 03/02/21 Page 34 of 62   PageID #:
                                   2814


ultimately to remove Plaintiff from his position at Tripler.

See ECF No. 56-4 at 313:18-314:18.        First, Plaintiff was found

to have engaged in sexual relations at his workplace while he

was supposed to be on duty.       NOPR at 1.    Second, Plaintiff

engaged in “long periods of social interaction and gossiping”

while he was supposed to be on duty.         Id.   Third, Plaintiff

acted unprofessionally when—while he was on duty—he confronted

an employee at the Tripler ED about rumors regarding

inappropriate sexual relationships between various employees.

Id. at 2.    Fourth, other employees indicated that Plaintiff

would “brag about . . . sexual encounters at work.”           Id.    And

fifth, Plaintiff called in sick on a day when he ended up

attending a catamaran ride and dinner in Waikiki.13/          Id.

            Given those many reasons, the burden would then shift

back to Plaintiff to raise “a triable issue of material fact” as

to whether the Army’s proffered reasons for removing Plaintiff

was “mere pretext for unlawful discrimination.”          Hawn, 615 F.3d

at 1155.    “A plaintiff can show pretext directly, by showing

that discrimination more likely motivated the employer, or

indirectly, by showing that the employer’s explanation is

unworthy of credence.”      Vasquez v. Cty. of Los Angeles, 349 F.3d



      13/ The Court notes that this last justification was not upheld
factually by the ALJ. ALJ Decision at 16-18. Nonetheless, it was a non-
discriminatory justification upon which the decisionmakers in this case
relied.

                                     34
Case 1:18-cv-00288-ACK-RT Document 94 Filed 03/02/21 Page 35 of 62   PageID #:
                                   2815


634, 641 (9th Cir. 2003).       Direct evidence is usually composed

of “clearly sexist, racist, or similarly discriminatory

statements or actions by the employer.”         Coghlan v. Am. Seafoods

Co. LLC, 413 F.3d 1090, 1094–95 (9th Cir. 2005); see also Maybin

v. Hilton Grand Vacations Co., LLC, Civil No. 17-00489 DKW-KSC,

2018 WL 1177914, at *4–5 (D. Haw. Mar. 6, 2018) (“Direct

evidence often takes the form of slurs made by the employer

against members of the protected category.” (citing Earl v.

Nielsen Media Rsch., Inc., 658 F.3d 1108, 1113 (9th Cir.

2011))). “Because direct evidence is so probative, the plaintiff

need offer ‘very little direct evidence to raise a genuine issue

of material fact.’”      Coghlan, 413 F.3d at 1095.      In contrast,

circumstantial evidence constitutes “evidence that requires an

additional inferential step to demonstrate discrimination.”             Id.

A plaintiff’s circumstantial evidence must be both specific and

substantial in order to survive summary judgment.           Becerril v.

Pima Cty. Assessor’s Office, 587 F.3d 1162, 1163 (9th Cir.

2009).

            Plaintiff’s Opposition never addresses pretext or the

Army’s many legitimate reasons.        That said, Plaintiff offers

direct evidence that Officer Oda used slurs directed at

Plaintiff, including calling him a “fag” or “faggot.”           Indeed,




                                     35
Case 1:18-cv-00288-ACK-RT Document 94 Filed 03/02/21 Page 36 of 62    PageID #:
                                   2816


it is undisputed that on at least one occasion Officer Oda

introduced Plaintiff to a new officer by using those terms.

            The Court finds that the statements by Officer Oda in

conjunction with circumstantial evidence regarding Officer Oda

being assigned to investigate Plaintiff do not raise a genuine

issue of material fact as to the Army’s discriminatory animus.

Whatever issues Officer Oda had, he was not responsible for

deciding whether Plaintiff would be removed.14/          See Morris v.

McHugh, 997 F. Supp. 2d 1144, 1167-68 (D. Haw. 2014) (finding

that plaintiff had failed to raise a genuine issue of material

fact as to defendant’s discriminatory animus where defendant

argued that comments in a prior report did not relate to the

decisionmaker and decision at issue).         Officer Ballesteros

directed and controlled the investigation and issued the NOPR,



      14/ In his Opposition, Plaintiff alludes to a deficient investigation by
Officer Oda, noting that “Oda chose not to interview Tristen Aczon
notwithstanding her offer to provide exculpatory testimony.” Opp. at 3; see
also ECF Nos. 86-1, 86-3, & 91. He makes this statement in the fact section
of his brief but then does not expand on it elsewhere. Nevertheless, the
Court agrees with the Army that Plaintiff has not established any disputed
material fact with respect to Officer Oda’s failure to interview Ms. Aczon.
See Army Reply at 7-8; see also ECF No. 56-5 at 69:6-71:1; ECF No. 86-3 at
68:20-71:1. All Plaintiff has shown is that Ms. Aczon was not interviewed.
Whatever testimony Ms. Aczon would have given, Plaintiff does not explain how
such information would be relevant to determining whether the decisionmakers
honestly believed the reasons they relied upon for deciding to removal
Plaintiff. Plaintiff also criticizes Officer Oda’s failure to interview
Plaintiff in the course of the investigation. Opening Br. at 24. Yet
Plaintiff also admits that Officer Ballesteros—who largely controlled the
investigation and was in charge of what resulted from it—met with Plaintiff
and his union representatives (as was required by the collective bargaining
agreement) to discuss the various allegations that had been raised against
Plaintiff. Id. at 5; see also Pl. CSF ¶ 10 (admitting to Army CSF ¶ 10 that
“Ballesteros met with Plaintiff and his union representative twice to allow
for any rebuttal before proposing any disciplinary action”).

                                     36
Case 1:18-cv-00288-ACK-RT Document 94 Filed 03/02/21 Page 37 of 62    PageID #:
                                   2817


while DPM Ingebredtsen made the final removal decision.              See ECF

No. 56-2 at 49:1-50:1, 53:19-53:25; ECF No. 56-4 at 266:1-16;

ECF No. 86-3 at 71:2-9; see also ECF No. 56-9.          It is true that

the underlying misconduct came to light during Officer Oda’s

investigation, but Plaintiff has not established that the

decisions related to his removal were motivated by

discriminatory animus.      Indeed, Officer Ballesteros largely

controlled the investigation.       He provided Officer Oda with

specific questions to ask certain witnesses, and Officer Oda

eventually sent the interviews to Officer Ballesteros to review

and decide how to proceed.       See ECF No. 56-2 at 65:18-66:1; ECF

No. 56-5 at 57:9-19, 71:2-11; ECF No. 86-3 at 71:2-71:72:19.

Moreover, DPM Ingebredtsen independently reviewed the

investigation and consulted with a subject-matter expert before

he ultimately decided to move forward with removing Plaintiff.

Army CSF ¶ 13.     Simply put, it is undisputed that Officer Oda

was not involved in the NOPR and ultimate removal decision.

            The Army asserts that Plaintiff has not alleged or

offered evidence to establish that either of the decisionmakers

would have had any idea about Plaintiff’s sexual orientation.

See Mot. at 8.     At the hearing, Plaintiff’s counsel argued that

Plaintiff’s report that Officer Oda called him a “fag” alerted

Officer Ballesteros of Plaintiff’s sexual orientation.           But when

Plaintiff internally reported the February 2016 incident with

                                     37
Case 1:18-cv-00288-ACK-RT Document 94 Filed 03/02/21 Page 38 of 62   PageID #:
                                   2818


Officer Oda to Officer Ballesteros, he (Plaintiff) did not claim

that he was gay or bisexual or that he took Officer Oda’s

remarks to be discriminatory based on Plaintiff’s sexual

orientation.     See ECF No. 56-2 at ex. 1 (stating that plaintiff

was “not sure what [Officer Oda’s] intentions are” in “calling

[Plaintiff] a fag in front of new employees”).          And in

Plaintiff’s EEO complaint—filed in August 2016 (several months

before his removal)—he stated that he was “not gay.”           ECF No.

56-7 at ex. 2.     The only allegation or testimony that anyone at

the Army was made aware of Plaintiff’s sexual orientation before

the removal process began was with respect to Officer Oda.             See

ECF No. 56-4 at 273:2-14; ECF No. 56-11 at 429:19-430:14; ECF

No. 86-2 at 429:19-430:14.       And the Court notes that Plaintiff’s

allegations that he had told Officer Oda he was bisexual came a

year after the investigation and removal decision had been

completed, and after Plaintiff had made statements to the

contrary.    ECF Nos. 56-11 & 86-2.

            In any event, whether or not Officer Ballesteros or

DPM Ingebredtsen were aware of Plaintiff’s sexual orientation is

a red herring.     Plaintiff has provided absolutely no evidence of

animus on their part, or evidence that they based their removal

decisions on pretext.      In fact, Plaintiff’s supervisors took the

incident with Officer Oda quite seriously.          When Officer

Ballesteros found out about the incident with Officer Oda,

                                     38
Case 1:18-cv-00288-ACK-RT Document 94 Filed 03/02/21 Page 39 of 62   PageID #:
                                   2819


Officer Ballesteros acted quickly to address the situation and

communicate with both Plaintiff and Officer Oda about it.

Officer Ballesteros immediately investigated the allegation,

issued a memorandum of counseling to Officer Oda, called a

meeting between Officer Oda and Plaintiff, and required Officer

Oda to issue an apology.       See ECF No. 56-2 at 27:11-27:23, 30:3-

30:4; ECF No. 56-4 at 261:2-17; see also ECF No. 56-7 at ex. 2.

            So while Plaintiff’s conflicting factual allegations

as to who knew what and when may give the appearance of disputed

facts, those facts are not material here.         The facts that are

material (primarily that the Army relied on multiple legitimate,

non-discriminatory reasons for removing Plaintiff) are

undisputed.    Regardless of the decisionmaker’s knowledge of

Plaintiff’s sexual orientation at any given time, Plaintiff has

not offered any proof that their actions in issuing the NOPR and

final removal decision were pretextual.

            In any event, the timeline simply does not support

Plaintiff’s theory of any animus (or even knowledge) on the part

of his superiors:     In February 2016 Plaintiff reported the

incident with Officer Oda but did not indicate to his superiors

that he was gay or bisexual; in April 2016 the misconduct

allegations about Plaintiff began to come to light; in August

2016 in his EEO complaint Plaintiff stated unequivocally that he

was “not gay”; in November 2016 the NOPR was issued; In February

                                     39
Case 1:18-cv-00288-ACK-RT Document 94 Filed 03/02/21 Page 40 of 62   PageID #:
                                   2820


2017 final removal decision was issued; and finally, a year

after the removal decision, Plaintiff for the first time claimed

that he actually had told Officer Oda he was bisexual back in

early 2016 before the investigation began.          Plaintiff attempts

to confuse various issues.       Bottom line, regardless of if or

when the decisionmakers became aware of Plaintiff’s sexual

orientation, there is no evidence of animus or circumstances

that suggest the Army’s reasons for Plaintiff’s removal were

pretextual.

            Plaintiff has not offered the Court any evidence that

the Army’s explanation as to its reasons for removing Plaintiff

was “contrived, much less any evidence that [the Army’s

decisionmakers] did not honestly believe [the] proffered

reason.”    Medina v. FCH Enterprises, Inc., Civ. No. 12-00364

JMS-KSC, 2013 WL 3157526, at *29-30 (D. Haw. June 19, 2013).

Moreover, as offensive as Officer Oda’s comments were, in a case

based on sex discrimination “[w]hatever evidentiary route the

plaintiff chooses to follow, he or she must always prove that

the conduct at issue was not merely tinged with offensive sexual

connotations, but actually constituted discrimina[tion] . . .

because of . . . sex.”      Hughes v. Mayoral, 721 F. Supp. 2d 947,

959–60 (D. Haw. 2010) (quoting Oncale v. Sundowner Offshore

Servs., Inc., 523 U.S. 75, 81, 118 S. Ct. 998, 140 L. Ed. 2d 201

(1998)) (internal quotation marks omitted) (alternation in

                                     40
Case 1:18-cv-00288-ACK-RT Document 94 Filed 03/02/21 Page 41 of 62   PageID #:
                                   2821


Oncale).    Officer Oda’s occasional use of offensive terms when

the record is vague at best as to Plaintiff’s sexual orientation

do not suggest that a discriminatory animus impacted the

deciding official’s ultimate decision to remove Plaintiff.

            In sum, although minimal evidence is sufficient to

establish a prima facie case, “when evidence to refute the

defendant’s legitimate explanation is totally lacking, summary

judgment is appropriate.”       Lindsey v. SLT Los Angeles, LLC, 447

F.3d 1138, 1148 (9th Cir. 2006) (internal quotation marks

omitted).    Here, Plaintiff’s evidentiary showing is deficient

and fails on both counts; it establishes neither a prima facie

case, nor pretext.      Thus, summary judgment is GRANTED in the

Army’s favor as to Plaintiff’s Title VII claim for

discrimination based on sexual orientation.

II.   The Appeal of the MSPB Decision

            The Court turns now to evaluating the MSPB’s decision

upholding the Army’s removal action.         The Court has evaluated

the arguments set forth in the parties’ briefs and reviewed the

administrative record, including transcripts of the ALJ hearing,

the ALJ’s final decision, and other relevant testimony and

documents.    For the reasons discussed below, the Court holds

that the ALJ’s findings and the penalty imposed were reasonable,

supported by the substantial evidence, not arbitrary or

capricious nor an abuse of discretion, and in accord with

                                     41
Case 1:18-cv-00288-ACK-RT Document 94 Filed 03/02/21 Page 42 of 62    PageID #:
                                   2822


relevant law.     The Court thus AFFIRMS the MSPB’s decision

sustaining the Army’s removal of Plaintiff.

            To prevail on an appeal of an MSPB decision, an agency

must (1) prove by a preponderance of evidence that the charged

conduct occurred, (2) establish a nexus between the charged

conduct and the efficiency of service, and (3) demonstrate that

the penalty imposed was reasonable.        Shaw v. Dep’t of Veterans

Affairs, No. 14-cv-5856(NSR), 2017 WL 5508914, at *3 (S.D.N.Y.

Mar. 16, 2017), aff’d, 715 F. App’x 60 (2d Cir. 2018).           The

Court addresses each of these elements in turn.

         a. Proof of the Charges

            Plaintiff contends first that the ALJ erred in finding

that the Army proved the charge described in the specifications

by a preponderance of evidence.        See Opening Br. at 9.     An

agency need only prove the essence of its charge and need not

prove each factual specification supporting the charge.              Hicks

v. Dep’t of the Treasury, 62 M.S.P.R. 71, 74 (M.S.P.B. 1994),

aff’d, 48 F.3d 1235 (Fed. Cir. 1995) (table).          A specification

or charge may also be sustained even if part of the

specification is not sustained.        See Bowen v. Dep’t of the Navy,

112 M.S.P.R. 607, 611-12 n.2 (M.S.P.B. 2009), aff’d, 402 F.

App’x 521 (Fed. Cir. 2010); Diaz v. Dep’t of the Army, 56

M.S.P.R. 415, 419-20 (M.S.P.B. 1993).         As discussed below, the

Court holds that the ALJ’s determination that the Army met its

                                     42
Case 1:18-cv-00288-ACK-RT Document 94 Filed 03/02/21 Page 43 of 62    PageID #:
                                   2823


burden on the single charge was made on the basis of substantial

evidence.     See 5 U.S.C. § 7703(c)(3); Shaw, 2017 WL 5508914 at

*2.

             The Army’s removal action against Plaintiff proceeded

on a single charge:      “Conduct Unbecoming of a Police Officer.”

ALJ Decision at 5; NOPR at 1.        “In order to prove the charge of

conduct unbecoming, the agency must show that the charged

conduct occurred, and that the conduct was improper, unsuitable,

or detracted from the appellant’s character or reputation.”

Miles v. Dep’t of the Army, 55 M.S.P.R. 633, 637 (M.S.P.B.

1992); see also Otero v. U.S. Postal Serv., 73 M.S.P.R. 198,

201-05 (M.S.P.B. 1997).       Intent is not normally an element of

this offense.     King v. Frazier, 77 F.3d 1361, 1363 (Fed. Cir.

1996).      The single charge here was based on five specifications,

four of which were ultimately upheld by the ALJ.            See NOPR at 1-

2; ALJ Decision.      The Court begins by addressing specification

“a” then proceeds to addressing specifications “b” and “d”

together, and concludes by addressing specification “c.”15/




      15/ The Court does not address specification “e,” which was not upheld
by the MSPB. ALJ Decision at 18.

                                     43
Case 1:18-cv-00288-ACK-RT Document 94 Filed 03/02/21 Page 44 of 62   PageID #:
                                   2824


              i. Specification “a”

            The first specification is based on Plaintiff engaging

in on-duty sexual relations with a Tripler ER medical support

assistant, Ms. Garcia:

            Specification a: Ms. Anela G. provided a sworn
            statement indicating that she had a sexual
            relationship with you over a six month period
            approximately late 2015 through early 2016).
            Ms. Anela G. recalled the two of you went to
            the 10th floor of TAMC three to four times a
            week to “just talk” [to have sex] while on
            duty. She described the room as “an empty
            room, with a workout bench, blue mats, and
            A/C” and also indicated that you used a set of
            keys to access the room and brought a bag of
            wipes from ER with you. Ms. Anela G. knew you
            were on duty because you were in uniform when
            the two of you went up to the 10th floor, and
            you would remove your duty belt and uniform
            during your sexual encounters. You were not
            conducting official business on the 10th floor
            and therefore, you were not authorized to
            enter and use the room for your sexual
            encounters. You were not authorized to use the
            wipes from the ER for your personal business.
            Nevertheless, your conduct was inappropriate
            for a Police Officer on duty.

See NOPR at 1 (alterations in original).

            The ALJ considered affidavits, testimony, and other

evidence, ultimately crediting Ms. Garcia’s story over

Plaintiff’s.     ALJ Decision at 17-20.      Ms. Garcia testified that

she and Plaintiff had engaged in sexual encounters at work,

while both were working the night shift.         Id. at 6.    She

testified that these encounters took place in a room on the

eleventh floor of the hospital and she described the room in

                                     44
Case 1:18-cv-00288-ACK-RT Document 94 Filed 03/02/21 Page 45 of 62   PageID #:
                                   2825


detail.    Id.   Her story was then corroborated by other evidence

and testimony in the record.       See id.

            Now on appeal, Plaintiff denies the allegations of

this charge.     He attempts to portray Officer Oda’s investigation

as shoddy, mismanaged, or incomplete.         He also argues that he

has consistently denied any on-duty or on-premises sexual

relationship with Ms. Garcia, and that certain parts of her

story are fabricated or inconsistent.         Opening Br. at 10-12.

All of Plaintiff’s arguments on this specification focus on the

ALJ’s credibility analysis—mainly by attacking Ms. Garcia’s

credibility and trustworthiness—and point out internal

inconsistencies.

            It is not the Court’s role to second guess the ALJ’s

credibility determinations.       Jones, 834 F.3d at 1368 (quoting

Hambsch, 796 F.2d at 436).       They are “nearly unreviewable,

unless inherently improbable or discredited by undisputed fact.”

Figueroa, 423 F. Supp. 3d at 31 (citing White, 382 F. App’x at

933); see also Rogers, 814 F.2d at 1553-54.          Plaintiff has not

pointed the Court to any discrediting undisputed fact, nor has

he shown that the credited testimony was inherently improbable.

The Court acknowledges Plaintiff’s argument that Ms. Garcia

changed her story at least twice.         The ALJ addressed that

concern in detail, and ultimately made findings on her

trustworthiness and conducted a detailed review of the record to

                                     45
Case 1:18-cv-00288-ACK-RT Document 94 Filed 03/02/21 Page 46 of 62    PageID #:
                                   2826


consider any corroborating or discrediting evidence.

              Indeed, the ALJ properly recognized the conflict in

testimony and analyzed the factors outlined in Hillen v. Dep’t

of the Army, 35 M.S.P.R. 453 (M.S.P.B. 1987) to make a

credibility determination.16/       ALJ Decision at 7-8.      The ALJ

emphasized the details provided in Ms. Garcia’s testimony and

the fact that her descriptions of the location and context were

corroborated by other testimony and photographic evidence.              Id.

The ALJ found Ms. Garcia to be “sincere and forthright, and her

testimony to be unequivocal, detailed, internally consistent,

consistent with the record, and not inherently improbable.              Id.

at 8.       The ALJ also explained in detail how she viewed the

conflicting evidence and Plaintiff’s attempts to undermine Ms.

Garcia’s credibility.       Id. at 11.

              The ALJ also addressed Plaintiff’s argument that he

could not have engaged in sexual relations with Ms. Garcia at

the workplace because he required erectile dysfunction

medication.      Id.; see also AR 892-93.     The ALJ found that this

argument actually undermined Plaintiff’s position, because he

would have been able to “engage in sexual activity within 1 hour


      16/ These factors include “(1) The witness’s opportunity and capacity to
observe the event or act in question; (2) the witness’s character; (3) any
prior inconsistent statement by the witness; (4) a witness’s bias, or lack of
bias; (5) the contradiction of the witness’s version of events by other
evidence or its consistency with other evidence; (6) the inherent
improbability of the witness’s version of events; and (7) the witness’s
demeanor.” Hillen, 35 M.S.P.R. at 458.

                                     46
Case 1:18-cv-00288-ACK-RT Document 94 Filed 03/02/21 Page 47 of 62   PageID #:
                                   2827


after taking the medication.”       Id.     The Court finds that the

ALJ’s analysis and findings on this point are consistent with

the substantial evidence.       Plaintiff’s attempt to offer an

alternative explanation is not enough to warrant reversal or

remand where the ALJ’s findings are supported by the substantial

evidence.

            Plaintiff also states (without citing to the record)

that Ms. Garcia testified that Officer Brower knew about

Plaintiff and Ms. Garcia’s relationship and would often “cover”

for Plaintiff.     Opening Br. at 18.        Plaintiff argues on appeal

that the ALJ erred by disallowing rebuttal testimony on this

point from Officer Brower.       Id.    Without more from Plaintiff,

the Court finds that the ALJ’s treatment of Officer Brower’s and

Ms. Garcia’s testimony was proper and consistent with the ALJ’s

duty to make credibility determinations based on the various

conflicts in the testimony.       The ALJ’s treatment of the

testimony and credibility findings are supported by the

substantial evidence, and Plaintiff has not highlighted any

error or shown that the ALJ’s findings on this issue were

arbitrary, capricious, or contrary to law.

            Plaintiff goes on to make alternative factual

allegations about the ups and downs of his relationship with Ms.

Garcia, and he attempts to pick apart Ms. Garcia’s testimony to

highlight inferences more favorable to him.          He also alludes to

                                       47
Case 1:18-cv-00288-ACK-RT Document 94 Filed 03/02/21 Page 48 of 62   PageID #:
                                   2828


some type of conspiracy masterminded by Officer Oda to retaliate

based on Plaintiff’s complaint in February 2016 about Officer

Oda’s use of derogatory language toward Plaintiff.           But the

investigation of Plaintiff did not begin until several months

later, after reports of a confrontation between Plaintiff and

Mr. Sewell, and after Plaintiff had indicated that the conflict

with Officer Oda had been resolved.        See ALJ Decision at 10.

            Plaintiff’s attempts in the Opening Brief to discredit

the ALJ’s findings and categorize the investigation of his

misconduct as pretext for personal animus on the part of Officer

Oda are not persuasive.      The Court finds the ALJ’s detailed

analysis of each witness’s testimony, Plaintiff’s blanket

denials, and the inconsistencies and demeanors on both sides to

be thorough and a legitimate application of the Hillen factors

for assessing credibility.       See Davis v. U.S. Postal Serv., 257

F. App’x 320, 323 (Fed. Cir. 2007) (“[T]he determination of the

credibility of the witnesses is within the discretion of the

presiding official who heard their testimony and saw their

demeanor.” (citation and internal quotation marks omitted)).

Plaintiff asserts what he sees as glaring credibility issues

that the ALJ did not factor in, but virtually everything he has

raised was indeed addressed by the ALJ, even if she did not

necessarily make the inferences Plaintiff would have liked.             The

Court finds that the ALJ’s findings as to specification “a” are

                                     48
Case 1:18-cv-00288-ACK-RT Document 94 Filed 03/02/21 Page 49 of 62   PageID #:
                                   2829


not arbitrary or capricious, or not in accord with the law.

             ii. Specifications “b” and “d”

            Specifications “b” and “d” relate to allegations that

Plaintiff spent long periods gossiping and conversing near

Health Services at Tripler:

            Specification b: Ms. Kianna A.LS., an employee
            from the VA PIHCS Health Administrative
            Services,    provided   a   sworn    statement
            indicating that you frequently visited the ACC
            (VA) for long periods of time to talk. Ms.
            Kianna A.L.S. recalled that around February
            2016, she heard rumors that her significant
            other (Mr. James S.) was sleeping with Ms.
            Anela G. She originally dismissed the rumors
            but on or around 21 March 2016, Ms. Anela G.
            disclosed that you had spread the rumors about
            Mr. James S. and Ms. Anela G. On or about 8
            April 2016, Ms. Kiana A.L.S. requested to meet
            with you in an effort to stop you from
            spreading the rumors but you confronted Mr.
            James   S.   at   the  ED   that   same   day.
            Nevertheless, you should have been attending
            to your official duties as a Police Officer
            instead of engaging in long periods of social
            interaction and gossiping.

            Specification d: Ms. Vasthi K.T., an employee
            from the VA PIHCS Health Administrative
            Services,    provided   a    sworn   statement
            indicating that she would frequently see you
            in their work area for sometimes hours at a
            time. On or around 8 February 2016, Ms. Vasthi
            K.T. recalled that you used to talk about your
            ‘‘friend” that you were cheating on your wife
            with, and you also showed her different
            websites on your cell phone where you went to
            hook up with girls. Ms. Vasthi K.T. said that
            you even showed her pictures of some girls
            that you were hooking up with. Ms. Vasthi
            K.T., recalled that you specifically mentioned
            a “friend” here where you hooked up “on the
            10th floor of the TAMC hospital in a locked

                                     49
Case 1:18-cv-00288-ACK-RT Document 94 Filed 03/02/21 Page 50 of 62   PageID #:
                                   2830


            room where there are mats and wipes so you can
            clean the mats after [you and your friend] are
            done fucking.” You even jokingly offered to
            take Ms. Vasthi K.T. to the room. In late March
            2016, Ms. Vasthi K.T. recalled that Ms. Anela
            G. disclosed that her “friend” was breaking up
            with her and began to address you by name.
            You were not conducting official business at
            the VA and had no reason to be there for long
            periods of time or to brag about your sexual
            encounters at work. This was inappropriate and
            unprofessional conduct for a Police Officer on
            duty.

See NOPR at 1-2.
---

            The ALJ framed the “gravamen” of these specifications

to be that Plaintiff “spent significant amounts of time while on

duty engaging in personal conversations” with VA employees in

the VA’s ACC, and that “on at least several occasions

[Plaintiff] engaged in banter of a sexual nature.”           ALJ Decision

at 13.    On appeal, Plaintiff does not raise specific challenges

to the ALJ’s findings on these specifications.          Instead, he

challenges the ALJ’s credibility findings and generally denies

the truth of the factual allegations and evidence.

            With respect to these two specifications, the ALJ

considered the testimony of various employees and witnesses, and

credited their testimony over Plaintiff’s.          ALJ Decision at 14.

The ALJ did not find any support in the record for Plaintiff’s

self-serving “blanket denials.”        ALJ Decision at 14.     She found

instead that the evidence in the record showed that Plaintiff

spent long periods of time conversing with VA staff while he was

                                     50
Case 1:18-cv-00288-ACK-RT Document 94 Filed 03/02/21 Page 51 of 62   PageID #:
                                   2831


supposed to be on duty, and that the “subject matter of his

interactions were often personal and at times, sexual in

nature.”    Id. at 14-15.    The Court finds that the ALJ’s finding

that the Army proved specifications “b” and “d” by a

preponderance of the evidence is not arbitrary or capricious and

is supported by the substantial evidence.

            iii. Specification “c”

            Specification “c” involves allegations that Plaintiff

confronted a coworker, Mr. Sewell, in the Tripler ER about a

personal matter:

            Specification c: Mr. James S., a Medical
            Support Assistant in the Emergency Department
            (ED), provided a sworn statement indicating
            that on 8 April2016, you were on official
            business at the ED when you approached him at
            the Red Pit (Charge Nurse area) and said,
            “Hey, James. What’s up with this bitch? Your
            girl, Anela. She is putting me in some mix
            saying that I was jealous of you and her. And
            I told that bitch that I have someone and I
            don’t wanna talk to her but she keeps fuckin’
            with me and I had her on my team before but
            she won’t leave me alone.” You displayed
            unprofessional behavior towards Mr. James S.
            while you were performing official duties as
            a Police Officer.

See NOPR at 2.     According to this specification, Plaintiff

confronted Mr. Sewell in the ER about a personal conflict while

he was on duty.

            Like with many of the specifications and as is often

the case in allegations of misconduct, there are multiple


                                     51
Case 1:18-cv-00288-ACK-RT Document 94 Filed 03/02/21 Page 52 of 62   PageID #:
                                   2832


stories as to what actually happened in the confrontation

between Plaintiff and Mr. Sewell.         Mr. Sewell provided testimony

and statements giving his point of view, while Plaintiff

responded with blanket denials.        See ALJ Decision at 15-16.       The

ALJ ultimately credited Mr. Sewell’s testimony over Plaintiff’s.

ALJ Decision at 16.      The ALJ noted that Mr. Sewell’s testimony

was substantiated by testimony from other witnesses, while

Plaintiff’s blanket denials were again inconsistent with the

record.    Id.   The ALJ thoroughly discussed her impression of the

testimony and evidence, and explained why she found Plaintiff’s

testimony not credible.      Id. at 16-17.

            Again, it is not the Court’s role to second guess the

ALJ’s credibility determinations unless they are inherently

improbable or discredited.       And the ALJ here properly recognized

the conflict in testimony and analyzed the factors outlined in

Hillen to make a credibility determination.          See ALJ Decision at

17-18 n.12.      A reasonable person could accept the evidence in

the record and cited by the ALJ as adequate to support the

conclusion that the Army proved this specification.

            In sum, Plaintiff has not presented the Court with any

“evidence so weighty that it ‘compels’ the Court to disturb the

AJ’s finding” as to the Army proving the single charge of

conduct unbecoming based on the four proven specifications.

Figueroa, 423 F. Supp. 3d at 31 (quoting Immigr. &

                                     52
Case 1:18-cv-00288-ACK-RT Document 94 Filed 03/02/21 Page 53 of 62   PageID #:
                                   2833


Naturalization Serv. v. Elias-Zacarias, 502 U.S. 478, 481 n.1,

112 S. Ct. 812, 117 L. Ed. 2d 38 (1992)).         The Court finds that

the ALJ sustained the charge of conduct unbecoming on the basis

of substantial evidence, and the ruling was not otherwise

arbitrary, capricious, or contrary to law.

         b. Nexus

            Although Plaintiff does not appear to explicitly

challenge the nexus aspect of the ALJ Decision, the Court

addresses it briefly.      To establish nexus, an agency must show

by a preponderance of evidence that the employee’s conduct is

“related to his job-related responsibilities” such that “removal

promotes the efficiency of service.”         Banks v. Dep’t of Veterans

Affairs, 25 F. App’x 897, 899-900 (Fed. Cir. 2001); see also

Dominguez v. Dep’t of the Air Force, 803 F.2d 680, 682-83 (Fed.

Cir. 1986).    To satisfy the nexus requirement, the agency must

establish that the employee’s misconduct would have an “adverse

impact on the agency’s performance of its functions.”           Shaw,

2017 WL 5508914 at *5 (citing Banks, 25 F. App’x at 899-900).

Here, the ALJ observed that an agency may establish nexus by

showing that the employee’s conduct (1) affected his coworkers’

job performance, (2) affected management’s trust and confidence

in the employee’s job performance, or (3) interfered with or

adversely affected the agency’s mission.         ALJ Decision at 25

(citing Canada v. Dep’t of Homeland Sec., 113 M.S.P.R. 509, 514-

                                     53
Case 1:18-cv-00288-ACK-RT Document 94 Filed 03/02/21 Page 54 of 62   PageID #:
                                   2834


15 (M.S.P.B. 2010)).

            In this case, the ALJ considered that the “misconduct

occurred at work and affected management’s trust and confidence

in [Plaintiff]’s job performance.”        ALJ Decision at 25 (citing

Campbell v. Dep’t of the Army, 123 M.S.P.R. 674, 685 (M.S.P.B.

2016), which recognized a presumption of nexus where the

misconduct occurred at work).       The ALJ’s finding that the

specifications established nexus was not, in the Court’s view,

arbitrary, capricious, or unsupported by the substantial

evidence.

            Plaintiff’s conduct reasonably would have affected

management’s trust and confidence in Plaintiff’s job

performance, especially where he was engaging in non-work-

related behavior while he was supposed to be on duty and often

carrying a weapon.      Substantial evidence supports the conclusion

that Plaintiff’s conduct would have a serious adverse impact on

the ability of Plaintiff’s managers or supervisors to trust or

remain confident in his ability to carry out his role.           Applying

the deferential standard of review as required here and noting

that Plaintiff has not made any arguments on appeal to challenge

nexus, the Court finds that the ALJ’s ruling establishing a

nexus between the charged conduct and efficiency of service was

based on substantial evidence and was not arbitrary, capricious,

or contrary to law.

                                     54
Case 1:18-cv-00288-ACK-RT Document 94 Filed 03/02/21 Page 55 of 62   PageID #:
                                   2835


         c. Reasonableness of the Penalty Imposed

            After sustaining the charges and finding a nexus

between the charged conduct and efficiency of service, the ALJ

found the penalty of removal to be appropriate.          ALJ Decision at

26.   Plaintiff argues that the ALJ erred because removal in

these circumstances was too harsh and because the ALJ and

deciding official misapplied the relevant considerations.

Opening Br. at 8.

            “The choice of penalty is committed to the sound

discretion of the employing agency and will not be overturned

unless the agency’s choice of penalty is wholly unwarranted in

light of all the relevant factors.”        Guise v. Dep’t of Justice,

330 F.3d 1376, 1382 (Fed. Cir. 2003) (citing Lachance v.

Devall, 178 F.3d 1246, 1251 (Fed. Cir. 1999)); see also Shaw,

2017 WL 5508914 at *6 (“It has been long held that ‘the court

cannot and will not disturb a penalty unless it is unauthorized

or exceeds the bounds of reasonableness because it is so harsh

and unconscionably disproportionate to the offense that it

amounts to an abuse of discretion.’” (quoting Dominguez, 803

F.2d at 684)); Krauthamer v. Block, 587 F. Supp. 254, 257

(S.D.N.Y. 1984) (explaining that a reviewing court “will defer

to the judgment of the agency as to the appropriate penalty for

employee misconduct, unless its severity appears totally

unwarranted” (quoting Brewer, 647 F.2d at 1098)).           The MSPB has

                                     55
Case 1:18-cv-00288-ACK-RT Document 94 Filed 03/02/21 Page 56 of 62   PageID #:
                                   2836


set forth twelve factors that are relevant to assessing whether

a punishment is reasonable.       Douglas v. Veterans Admin., 5

M.S.P.R. 280 (M.S.P.B. 1981).17/       Reviewing courts are “highly

deferential” to the Agency in terms of the chosen penalty and

may not rebalance the Douglas factors.          See Webster v. Dep’t of

the Army, 911 F.2d 679, 685 (Fed. Cir. 1990).           Moreover,

“[w]hether the court would have selected a different penalty had

it made the initial determination is irrelevant.”            Dominguez,

803 F.2d at 684.

            The ALJ here concluded that the deciding official

properly considered the relevant factors and exercised

discretion within the tolerable limits of reasonableness in

fixing the penalty.      ALJ Decision at 31.      Although he was not



      17/ The factors include “(1) The nature and seriousness of the offense,
and its relation to the employee’s duties, position, and responsibilities,
including whether the offense was intentional or technical or inadvertent, or
was committed maliciously or for gain, or was frequently repeated; (2) the
employee’s job level and type of employment, including supervisory or
fiduciary role, contacts with the public, and prominence of the position; (3)
the employee’s past disciplinary record; (4) the employee’s past work record,
including length of service, performance on the job, ability to get along
with fellow workers, and dependability; (5) the effect of the offense upon
the employee’s ability to perform at a satisfactory level and its effect upon
supervisors’ confidence in the employee’s ability to perform assigned duties;
(6) consistency of the penalty with those imposed upon other employees for
the same or similar offenses; (7) consistency of the penalty with any
applicable agency table of penalties; (8) the notoriety of the offense or its
impact upon the reputation of the agency; (9) the clarity with which the
employee was on notice of any rules that where violated in committing the
offense, or had been warned about the conduct in question; (10) potential for
the employee’s rehabilitation; (11) mitigating circumstances surrounding the
offense such as unusual job tensions, personality problems, mental
impairment, harassment, or bad faith, malice or provocation on the part of
others involved in the matter; and (12) the adequacy and effectiveness of
alternative sanctions to deter such conduct in the future by the employee or
others.” Douglas, 5 M.S.P.R. at 305-306.

                                     56
Case 1:18-cv-00288-ACK-RT Document 94 Filed 03/02/21 Page 57 of 62   PageID #:
                                   2837


required to conduct an independent evaluation of the Douglas

factors, see Figueroa, 423 F. Supp. 3d at 35, the ALJ provided a

thorough analysis of the relevant factors and how each supports

the Agency’s conclusion that removal was appropriate, see ALJ

Decision at 26-31.

            Specifically, the ALJ agreed with the deciding

official that the misconduct proven here—particularly

specification “a” for consensual sex with a coworker on premises

and on duty—was “egregious and extremely serious, especially in

light of Plaintiff’s position as a law enforcement officer and

the fact that his actions were intentional and were repeated

over a long period of time.”       ALJ Decision at 26-27.      The ALJ

also noted the agency’s consideration of the table of penalties,

which suggested a one-day suspension up to removal for a first-

time offense related to conduct unbecoming.18/         Id. at 27.    The

ALJ emphasized the serious nature of the underlying factual

specifications here and the repeated nature of the conduct.             Id.

The ALJ also discussed the deciding official’s view of the lack


      18/ The Court notes that that the table of penalties says, “one-day
suspension to removal” for a first offense, suggesting that a more serious
offense may trigger removal, especially where (as here) the offense is
repeated and continuous. AR 1242 (emphasis added). Moreover, the ALJ here
considered mitigating factors, including the lack of prior offenses. What is
more, Plaintiff faced multiple specifications and offenses at the same time,
which all supported the broader charge of conduct unbecoming. See NOPR at 1-
2. The table of penalties even says that “when an employee is being charged
with multiple offenses at the same time,” and “when an employee has
repeatedly committed the same offense, even though the employee is being
charged with the offense for the first time,” “it may be appropriate to
exceed the maximum suggested penalty for all of the individual offenses.”

                                     57
Case 1:18-cv-00288-ACK-RT Document 94 Filed 03/02/21 Page 58 of 62   PageID #:
                                   2838


of rehabilitative potential.       Id. at 30.    The ALJ found,

consistent with the substantial evidence, that Plaintiff

repeatedly failed to properly secure his service weapon while

engaging in sexual activity on duty (specification a), that he

gossiped and engaged in personal conversations while on duty

(specifications b and d), and that he confronted Mr. Sewell

about a personal matter while on duty (specification c).             Id. at

26-30.    In turn, the ALJ noted that Plaintiff has blanketly

denied all the allegations against him despite supporting

evidence, which demonstrated a lack of accountability and

remorse.    Id. at 30.

            Finally, the ALJ discussed the Agency’s consideration

of mitigating factors, including Plaintiff’s “length of service,

good service record, and lack of prior discipline.”           ALJ

Decision at 31.     While attributing some weight to these

mitigating factors, the ALJ agreed with the deciding official’s

view that these factors “were insufficient to outweigh the

seriousness of the charges.”       Id.

            Plaintiff has not pointed the Court to any reversible

error in the ALJ’s analysis or to any evidence that would make

the ALJ’s findings inconsistent with the substantial evidence.

Instead, the ALJ cited and analyzed the relevant testimony and

mitigating factors.      The ALJ properly “credited the evidence

that the agency considered the pertinent factors bearing on the

                                     58
Case 1:18-cv-00288-ACK-RT Document 94 Filed 03/02/21 Page 59 of 62    PageID #:
                                   2839


appropriate penalty.”      Guise, 330 F.3d at 1382.       Plaintiff has

offered no compelling reason to overturn the ALJ’s

determination, “particularly in light of [the Court’s] limited

scope of review on this issue.”        Brewer v. Dep’t of Def., 249 F.

App’x 174, 177 (Fed. Cir. 2007) (affirming ALJ’s decision

sustaining removal where deciding official considered employee’s

“past disciplinary history, of which there was none,” “the

seriousness of [the employee’s] misconduct,” and “the nature of

[the employee’s] employment in a leadership position”); see also

Guise, 330 F.3d at 1382 (finding “no basis for overturning the

administrative judge’s determination, particularly in light of

the very limited scope of our reviewing authority on the penalty

issue”).

            Plaintiff also argues that the Army failed to exercise

the principle of “progressive discipline.”19/          Opening Br. at 28.

He argues that the penalty of removal “exceeded the tolerable

bounds of reasonableness given Plaintiff’s record of

satisfactory service, lack of prior discipline, his potential

for rehabilitation, and the Merit Systems Principles that

discipline should not be punitive.”         Id.   As discussed above,


      19/ It is not clear whether Plaintiff is raising this in connection with
his affirmative defense of harmful procedural error, or whether he is simply
attacking the ALJ’s and the Army’s application of the Douglas factors for
determining whether the penalty was reasonable. See Opening Br. at 28.
Given the substance of Plaintiff’s arguments on this point, it appears to be
the latter. The Court thus treats it as further challenging the application
of the Douglas factors.

                                     59
Case 1:18-cv-00288-ACK-RT Document 94 Filed 03/02/21 Page 60 of 62   PageID #:
                                   2840


both the deciding official and the ALJ properly considered those

factors, and found removal to be appropriate based thereon.

Throughout this Order the Court has outlined ample evidence

relied upon by the Army that ultimately led it to determine that

removal was appropriate in these circumstances, especially where

the misconduct was serious and repetitive.

            Even if the Court might have weighed some of the

Douglas factors slightly differently, “the penalty imposed by

the AJ was consistent with the factors enunciated in Douglas,

reasonable, and certainly not ‘wholly unwarranted,’ as it must

be in order to be overturned.”        Shaw, 2017 WL 5508914 at *6

(quoting Murray v. U.S. Dep’t of Justice, 821 F. Supp. 94, 110

(E.D.N.Y. 1993)).     The Court finds that the penalty imposed is

within the tolerable bounds of reasonableness, consistent with

the substantial evidence, and not arbitrary, capricious, or

contrary to law.




                                     60
Case 1:18-cv-00288-ACK-RT Document 94 Filed 03/02/21 Page 61 of 62   PageID #:
                                   2841


         d. Other Affirmative Defenses20/

            One of Plaintiff’s arguments in his Opening Brief is

that the Army terminated his employment for discriminatory

(hostile work environment and disparate treatment) and

retaliatory reasons.      Opening Br. at 38-42.       This argument goes

to Plaintiff’s discrimination-based claims and is thus not

subject to the arbitrary-and-capricious standard.            The Court

addressed these claims above in its earlier de novo review.



                                 CONCLUSION

            For the reasons discussed above, the Court GRANTS

Defendant’s Motion to Dismiss or in the Alternative for Summary

Judgment, ECF No. 55, on Plaintiff’s Title VII discrimination

claims and AFFIRMS the Agency decision of the MSPB regarding

Plaintiff’s removal from federal employment.           Specifically, the

Title VII claims based on retaliation/reprisal, race- and


      20/ The Court only addresses the discrimination defense because
Plaintiff does not expressly challenge the ALJ’s finding of no harmful
procedural error. As noted in footnote 19, Plaintiff’s argument as to
progressive discipline (which was used for the harmful procedural error
defense before the ALJ) focuses on the requirement of a reasonable penalty
pursuant to the Douglas factors. That said, Plaintiff’s argument might be
considered to raise certain procedural errors, including (1) Officer Oda
being selected to handle the investigation of Plaintiff, (2) Plaintiff not
being questioned by Officer Oda, (3) Ms. Aczon not being questioned by
Officer Oda, (4) the Army’s failure to exercise the principle of progressive
discipline, and (5) the ALJ disallowing Officer Brower’s purported testimony
rebutting Ms. Garcia’s testimony that he served as a “cover” for Plaintiff.
Even assuming Plaintiff might be asserting some harmful procedural error
(which he fails to expand on in any meaningful way in his brief on appeal),
the Court has already discussed each of these issues above and finds that the
ALJ’s conclusion that there was no harmful procedural error is supported by
the substantial evidence.

                                     61
Case 1:18-cv-00288-ACK-RT Document 94 Filed 03/02/21 Page 62 of 62   PageID #:
                                   2842


gender- or sex-based (to the extent this is different from

sexual orientation) discrimination, and hostile work environment

are dismissed with prejudice for lack of subject matter

jurisdiction.     Summary Judgment is entered in favor of the Army

on Plaintiff’s Title VII claim for discrimination (disparate

treatment) based on sexual orientation.



            IT IS SO ORDERED.

            DATED: Honolulu, Hawai`i, March 2, 2021.




                                 ________________________________
                                 Alan C. Kay
                                 Sr. United States District Judge




Crowe v. Whitley, Civ. No. 18-00288 ACK-RT, Order Granting the Army’s Motion
to Dismiss (ECF No. 55) and Affirming the Agency’s Decision Upheld by the
Merit Systems Protection Board.




                                     62
